DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-12 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2020 and 05/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Correction of the following is required: 

The claims call for the limitation “notification generator” (see at least line 7). The specification fails to provide clear support for said “notification generator”. In other words, the specification does not allow the meaning of the terms in the claims to be ascertainable by reference to the description. To overcome this objection, applicant should:
	(A) clarify the record by amending the written description such that it expressly recites what structure performs the function recited in the claim element in a manner that does not add prohibited new matter to the specification; or 


See 112 section below, and MPEP, 37 CFR 1.75(d)(1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	notification generator in claim 7.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “notification generator”, which is indefinite as it is unclear which particular structure the applicant is referring to as “notification generator”. The specification is devoid of adequate structure for the claimed notification generator. There is no disclosure of any particular structure, either explicitly or inherently, that is used as a notification generator to notify a user of switching from the first-stage temperature control to the second-stage temperature control. The use of the term “notification generator” is not adequate structure for performing the claimed function because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, there are many structures capable of being named “notification generator”. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structure perform the claimed function. Therefore, the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (JP 2004027866 A).

Regarding claim 1:
Okada discloses a cryopump (Fig. 1) comprising: 
a first-stage cryopanel #11; 
a second-stage cryopanel #12; 
a cryocooler #13 thermally coupled to the first-stage cryopanel and the second-stage cryopanel to cool the first-stage cryopanel to a first-stage cooling temperature and cool the second-stage cryopanel to a second-stage cooling temperature that is lower than the first-stage cooling temperature (see 5th para); 
a first temperature sensor #21 configured to measure the first-stage cooling temperature; 
a second temperature sensor #22 configured to measure the second-stage cooling temperature; and 
a cryocooler controller #16 connected to the first temperature sensor and the second temperature sensor to receive the first-stage cooling temperature and the second-stage cooling temperature measured by the first temperature sensor and the second temperature sensor, respectively (Fig. 1; 4th para), the cryocooler controller configured to: 
execute a first-stage temperature control for controlling the first-stage cooling temperature to a first-stage target temperature (see at least 4th para); and 
th para). 

Note: the limitation “when an increase in the second-stage cooling temperature is detected during the execution of the first-stage temperature control” is a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Contingent limitations, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). By virtue of all the structural limitations required by the claim being present in Okada and by virtue of Okada disclosing the increasing a cooling capacity of the cryocooler; the limitations “increase cooling capacity of the cryocooler when an increase in the second-stage cooling temperature is detected during the execution of the first-stage temperature control” is considered met by Okada.

Regarding claim 2:
Okada further discloses wherein the cryocooler controller is configured to: execute the first-stage temperature control and a second-stage temperature control for controlling the second-stage cooling temperature to a second-stage target temperature; and switch from the first-stage temperature control to the second-stage temperature control when an increase in the second-stage cooling temperature is detected during the execution of the first-stage temperature control (see description in 4-5th para). 


Note: the limitation “when an increase in the second-stage cooling temperature is detected during the execution of the first-stage temperature control” is a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Contingent limitations, See Ex parte Schulhauser, Appeal 

Regarding claim 8:
Okada further discloses wherein the cryocooler controller is configured to lower the first-stage target temperature when an increase in the second-stage cooling temperature is detected during the execution of the first-stage temperature control (see description in 4-5th para).

Note: the limitation “when an increase in the second-stage cooling temperature is detected during the execution of the first-stage temperature control” is a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Contingent limitations, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). By virtue of all the structural limitations required by the claim being present in Okada (the cryocooler controller is configured to lower the first-stage target temperature); the limitations above is considered met by Okada.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP 2004027866 A).

Regarding claim 9:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 9, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 9. Only the difference is being addressed.



Nonetheless, the cooling capacity of the cryocooler is clearly recognized by Okada as being a result effective variable based on the temperature of each of the first and second stages (see description in 4-5th para).

This is strong evidence that modifying Okada to achieved a desired capacity based on the load of the cryocooler would produce predictable result (e.g. faster cooling).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the method of Okada with the claimed configuration above since the general conditions of a claim are disclosed in the prior art.

One on ordinary skill in the art would have recognized that doing so would have yielded the predictable result of improving the cooling capacity of the cryocooler based on a higher cooling demand; thereby, providing more efficient cooling.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

.

Claims 10-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not anticipate nor render obvious the combination set forth in independent claim 10, and specifically does not disclose wherein the cryocooler controller configured to: execute a second-stage temperature control for controlling the second-stage cooling temperature to a second-stage target temperature; and determine whether or not the first-stage cooling temperature is in a temperature range between a predetermined first-stage lower limit temperature and a predetermined first-stage upper limit temperature, during the execution of the second-stage temperature control. A person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify Okada to include the aforementioned limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kimura (US 9068564 B2) and Fukuda (US 9415325 B2) teaches control of a cryopump based on temperature sensors mounted on each of the first and second stages of the cryopump.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763